Citation Nr: 0000644	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The appellant is the widow of the veteran.  The veteran had 
active service from June 1969 to June 1973.

This matter comes before of the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
VARO in Oakland, California, which determined that the claim 
for service connection for the cause of the veteran's death 
was not well grounded because there was no medical or other 
evidence linking the veteran's death to service.


FINDINGS OF FACT

1.  The veteran died in December 1995.  An autopsy protocol 
resulted in the cause of death being given as multiple drug 
intoxication.

2.  At the time of death, service connection was in effect 
for:  Bilateral hearing loss, rated as 60 percent disabling; 
post-traumatic stress disorder (PTSD), rated as 50 percent 
disabling; tinnitus, rated as 10 percent disabling; scars of 
the left lower extremity, as residuals of muscle biopsies, 
rated as 10 percent disabling; neuropathy of the right 
sciatic nerve, rated as 10 percent disabling; neuropathy of 
the right femoral nerve, rated as 10 percent disabling; 
residuals of a hemorrhoidectomy, rated as noncompensably 
disabling; and left sciatic nerve neuropathy, rated as 
noncompensably disabling.  The combined disability rating of 
90 percent had been in effect since October 29, 1993.  He was 
entitled to a total rating based on individual 
unemployability by reason of his various service-connected 
disabilities from October 29, 1993.

3.  There is no competent evidence of a nexus between the 
fatal drug intoxication and a service connected disability.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The surviving spouse of a veteran who dies as the result of 
injury or disease incurred in or aggravated by service will 
be entitled to compensation.  38 U.S.C.A. § 1121 (West 1991).  
Service connection will be granted for the cause of the 
veteran's death if a service-connected disability was a cause 
or a contributory cause of death.

A service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (1999).  The debilitating 
effects of a service-connected disability must make the 
veteran materially less capable of resisting the fatal 
disease, or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of any coexisting conditions.  Even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  That is, is the claim plausible and meritorious on 
its own or capable of substantiation?  If he or she has not, 
the appeal must fail and the Board has no duty to further 
assist him or her with the development of the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim may not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); or aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (1997)  Cert. denied 
1998 S. Ct. 2348 (1998).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability will 
always have been met.  (The current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must also be supported by the evidence of 
record.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

The 2nd and 3rd Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (a) evidence that the 
condition was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity, symptomatology; and (c) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under 
§ 3.303(b) by evidence (i) the existence of a chronic disease 
in service or during an applicable presumptive period and 
(ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1999).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
itself is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Derwinski, 5 Vet. App. 19, 21 (1993) 


Factual Background

During the veteran's life, service connection was in effect 
for the following disabilities:  Bilateral hearing loss, 
rated as 60 percent disabling from March 29, 1976; PTSD, 
rated as 30 percent disabling from October 30, 1989, and 
50 percent disabling from October 29, 1993; tinnitus, rated 
as 10 percent disabling from November 8, 1993; scarring of 
the left lower extremity, as residuals of muscle biopsies, 
rated as 10 percent disabling from June 22, 1973; neuropathy 
of the right sciatic nerve, rated as 10 percent disabling 
from June 22, 1973; neuropathy of the right femoral nerve, 
rated as 10 percent disabling from June 22, 1973; residuals 
of a hemorrhoidectomy, rated as noncompensably disabling from 
June 22, 1973; and left sciatic nerve neuropathy, rated as 
noncompensably disabling from March 20, 1974.  The service-
connected disabilities were rated as 80 percent disabling 
from October 30, 1989, and as 90 percent disabling, in 
combination, from October 29, 1993.  The veteran was also 
determined to be entitled to a total rating based on 
individual unemployability by reason of the severity of his 
service-connected disabilities from October 29, 1993.

The gist of the appellant's argument is that the veteran was 
introduced to drugs while serving during the Vietnam conflict 
and up to the time of his death was taking prescription drugs 
provided him by VA.  She argues that the veteran used drugs 
over the years to suppress his PTSD symptoms and this 
resulted in his death from a drug overdose.

A review of the service medical records reveals that the 
veteran appeared before a medical board in December 1972 
following hearing loss secondary to drug overdose in 
September 1972.  Notation was made of heroin abuse present 
since 1970.  Psychiatric consultation done during evaluation 
in 1972 resulted in an impression by a psychiatrist that the 
veteran had an antisocial personality manifested by gross 
irresponsibility, impulsivity, and inability to feel guilt 
and to learn from experience.  He was also given a 
psychiatric diagnosis of drug abuse, heroin.

By rating decision dated in August 1974, a notation was made 
that there was evidence of drug abuse during service.  Drug 
abuse (heroin) was reported to be a disability which was the 
result of the veteran's own willful misconduct and therefore 
not a disability for which service connection could be 
authorized.

Evidence of record discloses the veteran was hospitalized by 
VA from July to August 1988 for a complaint of alcohol abuse 
of a longstanding nature.  The final Axis I diagnosis was 
alcohol dependence, continuous, detoxification, 
rehabilitation.

The veteran was accorded a psychiatric examination for rating 
purposes by VA in November 1991.  He gave a history of 
alcohol dependence and stated that he attended a program for 
alcohol dependence in 1988.  He admitted to using heroin in 
1972.

On mental status examination he was described as cooperative, 
properly oriented, and as exhibiting intact insight and 
judgment.  It was indicated that he had some evidence 
suggestive of PTSD.  He denied any dependence on heroin at 
the present time and noted that he last used it while in 
service in 1972.  He stated there was no evidence of his 
being involved in any antisocial acts or any history of crime 
and indicated that there was absolutely no history of having 
been incarcerated.  It was stated there was no evidence at 
the present time to suggest any evidence of antisocial 
personality disorder.  The Axis I diagnosis was PTSD.  He was 
given a Global Assessment of Functioning Scale score of 51.

By rating decision dated in January 1992, service connection 
for PTSD was granted and a 30 percent evaluation was 
assigned, effective October 30, 1989, the date of receipt of 
the claim for service connection that disorder.

Of record are reports of VA outpatient visits on periodic 
occasions beginning in 1990.  At the time of one such visit 
in March 1990, notation was made that the veteran was 
continuing to have problems with alcohol, but did not want 
treatment as he recently had been given the custody of his 
two children.  He reappeared again on triage and did not 
follow through with treatment.  Inpatient alcohol treatment 
was recommended.  A notation was made of significant PTSD 
symptoms.  It was noted that he had not followed through with 
appointments despite phone calls having been made.

At the time of another visit in August 1990, he smelled of 
alcohol and admitted drinking the previous night.  He stated 
he last smoked crack 3 weeks previously by self-report.  It 
was noted that his last inpatient treatment was in 1988, but 
he did not follow through with long-term treatment.

At the time of another visit in October 1993 the veteran was 
described as very angry and as having very low frustration 
tolerance.  He thought everyone but his female companion had 
deserted him and he said he was about to blow up.  He was 
unable to focus on anything except his rage.  He reported 
this had been building for years, but had become worse since 
his mother's death in February 1993.

At the time of another visit in December 1993, the veteran 
was seen requesting outpatient treatment for anger, 
depression and drug and alcohol abuse.  He had left the 
inpatient psychiatric program at a VA medical facility 
against medical advice and was in need of followup treatment 
and medication.  A notation was made of a long history of 
alcohol and substance abuse.  The veteran indicated he had 
used alcohol in October 1993 and last used cocaine the same 
month.

The veteran was accorded a PTSD examination by the RO in 
February 1994.  The claims file was available and reviewed by 
the examiner.  The veteran stated that he used to drink 
heavily until October 1993.  He claimed at the present time 
he did not drink alcohol at all.  A notation was made that he 
also had abused crack cocaine following service until the 
year prior to the examination.  Current examination findings 
included proper orientation, fair judgment, and slightly 
impaired insight.  The final diagnoses were:  PTSD; chronic 
dysthymia; heroin abuse, in remission; crack cocaine abuse, 
in remission; and alcohol abuse, in remission.  The veteran 
was given a global assessment of functioning score of 55.

Of record is a coroner's office investigator's report dated 
in December 1995.  The notes reflected the veteran had been 
staying in a motel room with a friend.  That individual told 
police that the veteran was drinking alcoholic beverages and 
smoking crack cocaine since the morning of December 31, 1995.  
She related that he went to sleep sometime between 3 and 
4 o'clock.  She noted that he was snoring.  At about 
8 o'clock she went outside for a few minutes and when she 
returned, she noticed that the veteran was not snoring.  Upon 
checking him more closely, she found that he was 
unresponsive.  An ambulance was summoned and following 
arrival at just about 11 p.m., the paramedics pronounced the 
veteran deceased.  The cause of death was given as multiple 
drug intoxication.

An autopsy performed on January 1, 1996, resulted in 
anatomical diagnoses of:  Hyperpigmented scars, arms; blood, 
ethanol 0.04 percent; blood, codeine 0.01 mcg/ml; blood, 
morphine 0.04 mcg/ml; blood, cocaine 0.08 mcg/ml; and blood 
benzoylecgonine 2.95 mcg/ml.  The cause of death was given as 
multiple drug intoxication.


Analysis

The undisputed record shows that the veteran died as the 
result of drug intoxication.  Service connection for the 
cause of death based on drug intoxication is precluded as a 
matter of law, if such service connection were on a theory 
that drug abuse was incurred in or aggravated by service.  
VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 (1998).  Thus, while 
there was evidence of drug abuse during service, service 
connection for the cause of death could not be granted on a 
direct basis.

Service connection for the cause of death is permitted where 
a fatal substance abuse disorder is shown to be secondary to 
a service connected disability.  VAOPGCPREC 7-99; VAOPGCPREC 
2-98; see Barela v. West, 11 Vet. App. 280 (1998).  The gist 
of the appellant's argument is that the veteran self-
medicated his PTSD symptomatology by using drugs. However, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that while laypersons such as the appellant, 
are competent to provide an account of symptoms, they are not 
qualified to offer evidence which requires medical knowledge, 
such as a diagnosis or opinion as to causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the instant case, there is no competent medical opinion 
linking the fatal drug intoxication to PTSD or any other 
service connected disability.  Indeed the record shows drug 
abuse long before PTSD was identified.  In any event, absent 
competent nexus evidence, the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death is not well grounded, and the claim must 
therefore be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

